DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6-14, 16-20, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-20 of U.S. Patent No. 10,497,248 B2 in view of Pesz et al. (Pub # US 2016/0292990 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the same inventive concept has been claimed as shown in the table listed below with in view of Pesz’s teaching of “a message comprising: an alert, and at least one of the following: a Short Message Service (SMS) text message, or an electronic mail message” [0094] and further in view of Ribbich’s teaching of location determination.


1. A salt level monitoring system for a water softener tank, the system comprising: a salt level sensor configured to sense a salt level in a water softener tank and generate a signal when the salt level falls below a predetermined threshold; an identifier associated specifically with the water softener tank; a message comprising: an alert associated with the identifier; and at least one of the following: a Short Message Service (SMS) text message, or an electronic mail message; a wireless communications device in communication with the salt level sensor, wherein the wireless communications device is configured to transmit a message indicating an alert to a network upon receiving the signal and is further configured to communicate the message as a Short Message Service (SMS) text message or an electronic mail message; and mobile communications device configured to receive the message and display the alert to a screen. 
US Patent # 10,497,248

1.  A salt level monitoring system for a water softener tank, the system comprising: a salt level sensor configured to sense a salt level in a water softener tank, generate a signal when the salt level falls below a predetermined threshold and wirelessly send a first message indicating an alert 
following the signal; a wireless communications device in communication with the salt level sensor, the wireless communications device being remote from the salt level sensor, wherein the wireless communications device is configured to 
wirelessly receive the first message indicating the alert and wirelessly transmit a second message indicating the alert to a network, wherein the network is operable to send a third message indicating the alert to a subscribing device upon wirelessly receiving the second message, wherein the wireless communications device operates as bridge between the salt level sensor and the network;  and wherein the salt level sensor communicates with the wireless communications device using a communications protocol that is a more power efficient than a communications protocol used between the wireless communications device and the network.

3.  The system of claim 1, wherein the subscribing device is a mobile communications device configured to wirelessly receive the third message and display the alert to a screen.
2. The system of claim 1, wherein the wireless communications device is configured to communicate the message to at least one of the following: a Local Area Network (LAN) using an IEE 802.11 communications protocol; a Personal Area Networks (PAN) using an IEEE 802.15 communications protocol; and a Wide Area Network (WAN) using a cellular communications protocol.
2.  The system of claim 1, wherein the wireless communications device is 
configured to wirelessly communicate the second message to the network using at 
least one of the following: an IEE 802.11 communications protocol; an IEEE 
802.15 communications protocol; and a cellular communications protocol.

5.  The system of claim 3, wherein the mobile communications device includes a predictive notification system, wherein the predictive notification system collects a history of alerts and predicts a timeframe for a subsequent alert.
7. The system of claim 4, wherein the mobile communications device is further configured to display an icon indicating a relative strength for receiving the message from the wireless communications device.
6.  The system of claim 3, wherein the mobile communications device is further configured to display an icon indicating a relative strength for receiving the message from the wireless communications device.
8. The system of claim 7, wherein the mobile communications device refreshes display of the icon according to calibration messages received from the wireless communications device.
7.  The system of claim 6, wherein the mobile communications device refreshes display of the icon according to calibration messages received from the wireless communications device.
9. A salt level monitoring system for a water softener tank, the system comprising: a salt level sensor configured to sense a salt level in a water softener tank and generate a first signal when the salt level falls below a predetermined threshold in the water softener tank; an identifier associated specifically with the water softener tank a wireless communications device in communication with the salt level sensor, wherein the wireless communications device is configured to transmit a second signal to a remote alarm upon receiving the first signal and is further configured to communicate the message as a Short Message Service (SMS) text message or an electronic mail message; and mobile communications device configured to receive the message and display the alert to a screen; and a wireless base station connected to a network, wherein the wireless base station is configured to detect the second signal and communicate a message indicating an alert to the network upon detecting the second signal.
10.  A salt level monitoring system for a water softener tank, the system comprising: a monitoring device configured to sense a salt level in a water softener tank arranged in a first location, the monitoring device being 
configured to wirelessly generate a first signal at a frequency when the salt level falls below a predetermined threshold in the water softener tank, wherein the first signal includes a preconfigured identifier for distinguishing one monitoring device from another; an alarm device arranged in a second location 
distal to the first location, the alarm device being in wireless communication with the monitoring, device, wherein the alarm device is configured to wirelessly transmit a second signal upon wirelessly receiving the first signal from the monitoring device at the frequency, wherein the second signal includes 
the preconfigured identifier;  and a wireless base station arranged in a third location distal to the first and second locations, the wireless base station being connected to a network, wherein the wireless base station is configured to wirelessly detect the second signal from the alarm device and communicate a message indicating an alert corresponding to the salt level sensor having the preconfigured identifier to the network upon detecting the second signal, wherein the 

11.  The system of claim 10, wherein the alarm device is configured to wirelessly detect the first signal at the frequency of about 315 MHz and wirelessly transmit the second signal to the wireless base station over a Local Area Network (LAN).
11. The system of claim 9, further comprising a display unit, wherein the message is configured to display the alert to the display unit.
12.  The system of claim 10, wherein the alarm device comprises a display, wherein the alarm device is configured to display the alert to the display.
12. The system of claim 9, wherein the wireless base station is configured to communicate over the Internet.
13.  The system of claim 10, wherein the wireless base station comprises a gateway configured to communicate over the Internet.
13. A salt level monitor for a water softener tank comprising: a salt level sensor configured to sense a salt level in a water softener tank and generate a signal when the salt level falls below a predetermined threshold in the water softener tank; an identifier associated specifically with the water softener tank; a mobile communications device configured to receive the message and display an alert including the identifier to a screen; and a system connecting the sensor to other devices, networks, or automation systems to provide information to the user outside of a single-point receiver and is further configured to communicate the message as a Short Message Service (SMS) text message or an electronic mail message.
14.  A salt level monitor system for a water softener tank, comprising: a salt level sensor configured to sense a salt level in a water softener tank, generate a signal when the salt level falls below a predetermined threshold in the water softener tank, and wirelessly send a first message indicating an 
alert following the signal; and an alarm system arranged remote from the salt 
level sensor, the alarm system being in wireless communication with the salt 
level sensor, the alarm system being configured to wirelessly receive the first 
message indicating the alert and wirelessly transmit a second message indicating the alert to a network, wherein the network is operable to send a third message indicating the alert to a device, network or automation system to provide information to a user upon wirelessly receiving the second message, wherein the alarm system 

15.  The salt level monitor system of claim 14, wherein the alarm system comprises each of the following: a) a sniffer/gateway that is connected to a home hub point-to-point network; b) a separate circuit board and housing that monitors communication sent by a transmitter at about 315 MHz intended for a 
display unit and interfaces to a local internet hub to communicate salt level status; c) hardware connected to a transmitter that provides wireless hub support; and d) a transmitter board including components to send messages to a local internet or WIFI hub to share salt status.
16. The salt level monitor of claim 13 further comprising a system for when the salt level changes from full to below a threshold, an alert is sent to a user informing the user of the condition via connectivity to at least one of a gateway, WIFI, and an SMS Text message.
16.  The salt level monitor system of claim 14 wherein when the salt level changes from full to below a threshold, an alert is sent to a user informing the user of the condition via connectivity to at least one of a gateway, WIFI, and an SMS Text message. 
17. The salt level monitor of claim 13 further comprising: a predictive notification system to a low salt condition: wherein a history is collected and predictive algorithms are used to anticipate when a salt reservoir is about to drop below a desired refill level, and wherein time of day and week can be incorporated to take advantage of a user preference for personal shopping or contacting a salt vendor during normal business hours.
17.  The salt level monitor system of claim 14 further comprising: a predictive notification system to a low salt condition, wherein a history is collected and a predictive algorithm is used to anticipate when a salt reservoir is about to drop below a desired refill level.
18. The salt level monitor of claim 13, wherein the system is a home automation solution and protocol comprising at least one of the following: a) a Bluetooth or Bluetooth Mesh protocol for many-to-many over low energy close proximity Bluetooth radio to allow devices to re-transmit messages from nearby peers and extend the range of the overall device network; b) a webmesh 

nearby peers and extend the range of the overall device network; b) a webmesh 

Zigbee small low-power digital radio for close proximity low data rate communication.

19.  The salt level monitor system of claim 14 further comprising: an alert signaler located in a frequented area of a house so it will be noticed when it alarms; and software and hardware to wirelessly communicate to a wireless network or a device on a wireless network, wherein the wireless communication includes transmitting alerts, slat status, and other conditions through an internet and to an application on a mobile device, tablet, or computer using a messaging protocol.
20. The monitor of claim 13 further comprising at least one of the following: a) an LCD unit or other unit which acts as a signal strength meter and sends out packets of information from a transmitter to a remote receiver during a set period of time while in a calibration stage, wherein the unit is used by a user to move around at a distance away from the transmitter to find a location for the remote receiver that has good reception and if the user moves too far away, there will be times the receiver does not receive a packet and the icon will turn off, b) receiver electronics in communication with a valve board of a softener that lets the softener valve board receive commands from a transmitter, decode them, and handle the 'low- salt' condition through a display, WIFI connection, or other alarm; and c) a remote alarm that can be placed up to 100 feet away from the tank and is battery operated with at least 5 years of life.
20.  The salt level monitor system of claim 14 wherein the alarm system comprises: a) an LCD unit or other unit which acts as a signal strength meter and sends out packets of information from a transmitter to a remote receiver during a set period of time while in a calibration stage, wherein the unit is used by a user to move around at a distance away from the transmitter to find a location for the remote receiver that has good reception and if the user moves too far away, there will be times the receiver does not receive a packet and the icon will turn off;  and b) receiver electronics in communication with a valve board of a softener that lets the softener valve board receive commands from a transmitter, decode them, and handle the `low-salt` condition through a display, WIFI connection, or other alarm;  and wherein the alarm system can be placed up to 100 feet away from the tank and is battery operated with at least 
5 years of life.

comprises a location sensor and is further configured to display the alert when the
location sensor indicates a user’s current location is in a predetermined area.
4. The system of claim 3, wherein the mobile communications device includes a location sensor, wherein the mobile communications device is further configured to display the alert when the location sensor indicates a current location in a predetermined area.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 11-14, 16, 18-20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pesz et al. (Pub # US 2016/0292990 A1) (Applicant Admitted Prior Art), and further in view of Van Oosterwijck (Pub # US 2012/0078722 A1).
Consider claim 1, Pesz et al. teaches a salt level monitoring system (102, Fig. 2) for a water softener tank, the system comprising: a salt level sensor (130, Fig. 2) configured to sense a salt level in a water softener tank and generate a signal when the salt level falls below a predetermined threshold [0003 and 0055]; a message comprising: an alert, and at least one of the following: a Short Message Service (SMS) text message, or an electronic mail message; a wireless communications device (138, Fig. 2) in communication with the salt level sensor, wherein the wireless communications device is configured to transmit a message indicating an 
Pesz et al. does not teach an identifier associated specifically with the water softener tank, and an alert associated with the identifier.  
In the same field of endeavor, Van Oosterwojck teaches an identifier associated specifically with the water softener tank, and an alert associated with the identifier [0052] for the benefit of identifying the specific unit and send the message to the corresponding personnel.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an identifier associated specifically with the water softener tank, and an alert associated with the identifier as shown in Van Oosterwojck, in Psea et al. device for the benefit of identifying the specific unit and send the message to the corresponding personnel. 
Consider claim 2, Pesz et al. clearly show and disclose the system, wherein the wireless communications device is configured to communicate the message to at least one of the following: a Local Area Network (LAN) using an IEE 802.11 communications protocol; a Personal Area Networks (PAN) (Bluetooth) using an IEEE 802.15 communications protocol; and a Wide Area Network (WAN) using a cellular communications protocol [0022].
Consider claim 6, Pesz et al. clearly show and disclose the system, wherein the mobile communications device includes a predictive notification system, wherein the predictive notification system collects a history of alerts and predicts a timeframe for a subsequent alert [0057].

Consider claim 8, Pesz et al. clearly show and disclose the system, wherein the mobile communications device refreshes display of the icon according to calibration messages received from the wireless communications device [0065].
Consider claim 9, Pesz et al. teaches a salt level monitoring system for a water softener tank, the system comprising: a salt level sensor (130, Fig. 2) configured to sense a salt level in a water softener tank and generate a first signal when the salt level falls below a predetermined threshold in the water softener tank [0003 and 0055]; a wireless communications device (138, Fig. 2) in communication with the salt level sensor (130, Fig. 2) [0068 and 0072], wherein the wireless communications device is configured to transmit a second signal to a remote alarm upon receiving the first signal and is further configured to communicate the message as a Short Message Service (SMS) text message or an electronic mail message [0094]; and a wireless base station connected to a network, wherein the wireless base station is configured to detect the second signal and communicate a message indicating an alert to the network upon detecting the second signal [0093].
Psez et al. does not teach an identifier associated with specifically with the water softener.
In the same field of endeavor, Van Oosterwojck teaches an identifier associated specifically with the water softener tank [0052] for the benefit of identifying the specific unit and send the message to the corresponding personnel.

Consider claim 11, Pesz et al. clearly show and disclose the system, further comprising a display unit, wherein the message is configured to display the alert to the display unit [0030].
Consider claim 12, Pesz et al. clearly show and disclose the system, wherein the wireless base station is configured to communicate over the Internet [0021].
Consider claim 13, Pesz et al. teaches a salt level monitor for a water softener tank comprising: a salt level sensor (130, Fig. 2) configured to sense a salt level in a water softener tank and generate a signal when the salt level falls below a predetermined threshold in the water softener tank [0003 and 0055]; and a system connecting the sensor to other devices, networks, or automation systems to provide information to the user outside of a single-point receiver [0024] and is further configured to communicate the message as a Short Message Service (SMS) text message or an electronic mail message [0094].
Psez et al. does not teach an identifier associated with specifically with the water softener.
In the same field of endeavor, Van Oosterwojck teaches an identifier associated specifically with the water softener tank [0052] for the benefit of identifying the specific unit and send the message to the corresponding personnel.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an identifier associated specifically with 
Consider claim 14, Pesz et al. clearly show and disclose the salt level monitor, wherein the system comprising at least one of the following: a) a sniffer/gateway that is connected to a home hub point-to-point network [0093]; c) hardware connected to a transmitter that provides wireless hub support [0028]; and d) a transmitter board including components to send messages to a local internet or WIFI hub to share salt status [0078].
Consider claim 16, Pesz et al. clearly show and disclose the salt level monitor further comprising a system for when the salt level changes from full to below a threshold, an alert is sent to a user informing the user of the condition via connectivity to at least one of a gateway, WIFI, and an SMS Text message [0093].
Consider claim 18, Pesz et al. clearly show and disclose the salt level monitor, wherein the system is a home automation solution and protocol comprising at least one of the following: a) a Bluetooth or Bluetooth Mesh protocol for many-to-many over low energy close proximity Bluetooth radio to allow devices to re-transmit messages from nearby peers and extend the range of the overall device network; e) a Google thread that uses 6LoWPAN (IEEE802.15) wireless protocol with mesh communication; and h) a Zigbee small low-power digital radio for close proximity low data rate communication [0022].
Consider claim 19, Pesz et al. clearly show and disclose the monitor further comprising: an alert signaler located in a frequented area of a house so it will be noticed when it alarms; and software and hardware to wirelessly communicate to a wireless network or a device on a wireless network, wherein the wireless communication includes transmitting alerts, slat status, and other 
Consider claim 20, Pesz et al. clearly show and disclose the monitor further comprising at least one of the following: a) an LCD unit or other unit which acts as a signal strength meter and sends out packets of information from a transmitter to a remote receiver during a set period of time while in a calibration stage, wherein the unit is used by a user to move around at a distance away from the transmitter to find a location for the remote receiver that has good reception and if the user moves too far away, there will be times the receiver does not receive a packet and the icon will turn off [0037], b) receiver electronics in communication with a valve board of a softener that lets the softener valve board receive commands from a transmitter, decode them, and handle the 'low- salt' condition through a display, WIFI connection, or other alarm [0078]. 
Consider claim 25, Pesz et al. teaches similar invention.
Pesz et al. does not teach wherein the mobile communications device further comprises a location sensor and is further configured to display the alert when the location sensor indicates a user’s current location is in a predetermined area.
In the same field of endeavor, Van Oosterwijck teaches wherein the mobile communications device further comprises a location sensor and is further configured to display the alert when the location sensor indicates a user’s current location is in a predetermined area [0041] for the benefit of determining the area water quality information.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to include wherein the mobile communications device further comprises a location sensor and is further configured to display the alert when the location sensor indicates a user’s current location is in a predetermined area as shown in Van Oosterwijck, in Pesz et al. device for the benefit of determining the area water quality information.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pesz et al. (Pub # US 2016/0292990 A1) and Van Oosterwijck (Pub # US 2012/00078722 A1) as applied to claim 9 above, and further in view of Elberbaum (Pub # US 2008/0068207 A1).
Consider claim 10, Pesz et al. and Van Oosterwijck combined reference teaches similar invention.
Psez et al. and Van Oosterwijck combined reference does not teach the system, wherein the wireless base station is configured to monitor the second signal at about 315MHz.
In the same field of endeavor, Elberbaum teaches the system, wherein the wireless base station is configured to monitor the second signal at about 315MHz [0053] for the benefit of utilizing common wireless communication frequency.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to include the system, wherein the wireless base station is .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pesz et al. (Pub #US 2016/0292990 Al) (Applicant Admitted Prior Art) in view of Van Oosterwijck (Pub #US 2012/0078722 A1) as applied to claim 13, and further in view of Henry (Pub # US 2002/0174001 Al).
Consider claim 17, Pesz et al. and Van Oosterwijck combined reference teaches the salt level monitor further comprising: a predictive notification system to a low salt condition including the history of the salt consumption [0057].
Pesz et al. and Van Oosterwijck combined reference does not teach wherein time of day and week can be incorporated to take advantage of a user preference for personal shopping or contacting a salt vendor during normal business hours.
In the same field of endeavor, Henry teaches a control apparatus for determine and adjust re-order criteria such as least one of the re-order level, depending upon predicted future trends of stock use, and plan reorder from supplier [0069-0070] for the benefit of preventing critical shortage.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to include a control apparatus for determine and adjust re-order criteria such as least one of the re-order level, depending upon predicted future trends of stock use, and plan reorder from supplier as shown in Henry, in Pesz et al. and Van Oosterwijck combined device for the benefit of preventing critical shortage.
Claims 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pesz et al. (Pub # US 2016/0292990 A1), and further in view of Taheri et al. (Pub #US 2017/0351277 A1).
Consider claim 21, Pesz et al. teaches a salt level monitoring system for a water softener
tank, the system comprising: a water softener tank (402, Fig. 5); a monitoring devices (404, Fig. 5), each individually attached to one of water softener tank and configured to detect the level of salt in water softener tank respectively and interface with an alarm device (406, Fig. 5); and an alarm device (406, Fig. 5) configured to communicate alerts received by the monitoring devices (404, Fig. 5).

	In the same field of endeavor, Taheri et al. teaches hot water distribution system comprises a plurality of tanks (102(1)-102(n)) includes a plurality of identifiers wherein each identifier is associated with one of the plurality of water softener tanks [0045]; and plurality of monitoring devices (sensors) (211, Fig. 2) that communicate alerts to alarm devices (204, Fig, 2) wherein each of the alerts received include one of the plurality of identifiers associated with one of the water softener tanks [0021, 0023 and 0038] for the benefit of monitoring the tanks for the abnormal activity.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the system comprises a plurality of identifiers wherein each identifier is associated with one of the plurality of water softener tanks; and a plurality of tanks includes plurality of monitoring devices that communicate alerts to alarm devices wherein each of the alerts received include one of the plurality of identifiers associated with one of the water softener tanks as shown in Taheri et al. device for the benefit of monitoring the tanks for the abnormal activity.
	Consider claim 23, Pesz et al. teaches similar invention.
Pesz et al. does not teach the salt level monitoring system, the monitoring devices are
configured to interface with each other.

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the monitoring devices are configured to interface with each other as shown in Taheri et al., in Pesz et al. device for the benefit of sending the notification across the network.
Consider claim 24, Pesz et al. clearly show and disclose the salt level monitoring system, 
further comprising a network made up of the plurality of monitoring devices configured to communicate messages to an alarm device or to a mobile communication device [0035-0036].
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 6-14, 16-21, 23, and 24 have been considered but are moot because the newly amended claim limitations have been analyzed and rejected in new ground of rejection as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687